Title: To George Washington from Horatio Gates, 22 May 1781
From: Gates, Horatio
To: Washington, George


                        
                            Sir
                            Philadelphia 22th May 1781
                        
                        I have been Honoured with your Letter of the 12th Inst. declaring to me that no charges having been brought
                            against me before your Excellency, The Court of Inquiry into my Conduct could proceed upon no other principls in the
                            Military Way, than the Resolves of Congress of the 5th of October last.
                        Having been informed, that Congress had no Charges against me, I transmitted to them by the president, your
                            Excellencys last Letter. Their inclosed Resolve is the Result; and I conceive that your Intention pointed as it was has
                            been Mistaken.
                        This evening I wrote to His Excellency the president that, "Before our Disaster at Camden, had a Resolve of
                            Congress order’d, that every Commanding Officer who shall not beat the Enemy, must be recalled & Subjected to a
                            Court of Inquiry, whether or not any Crimes be laid to His Charge, I would as patiently Submit to my Fate, as Officers who
                            Surrender a Fort or losoe a Ship; The Special Resolve of Congress dooms me to Temporary Disesteem, and Loss of Confidence."
                        For These reasons Sir, I can neither with Advantage to the publick, nor Honour to myself
                            accept under my present Circumstances, the proferred indulgence of Congress. 
                        Convinced that you have done every thing which propriety could admit, to protect Slandered Officers against
                            Anonymous Accusations, I will set out tomorrow morning for Virginia, where I shall wait for your Excellencys Orders. With
                            Sincere thanks for the Army in General, and myself in particular, I have the Honour to be Sir, Your Excellencys Most Humble
                            And Most Obedient Servant
                        
                            Horatio Gates

                        
                    